PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,723,781
Issue Date: August 8, 2017
Application No. 14/813,812
Filed: July 30, 2015
For: STAND ON MOWER WITH PEDESTAL HANDLE DECK HEIGHT CONTROL

:
:
:	NOTICE
:
:
:

This is a Notice regarding notification of loss of entitlement to small entity status in accordance with 37 CFR §1.27(g)(2); and payment of total deficiency payment owed, filed December 8, 2020, which is being treated as a request for acceptance of a fee deficiency submission under 37 CFR 1.28(c).

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions